PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Tan et al.
Application No. 16/063,608
Filed: June 18, 2018
For: TRITERPENE SAPONIN VARIANTS, METHODS OF SYNTHESIS AND USE THEREOF
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), and the petition to withdraw from issue under 37 CFR 1.313(c)(2) filed May 25, 2022, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed May 5,2021.  The issue fee was timely paid on August 5, 2021.   Accordingly, the application became abandoned onAugust 6, 2021.   A Notice of Abandonment was mailed on August 16, 2021. 

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  


The present petition lacks item (1).  The ADS received on May 25, 2022 was not properly signed because the signing attorney failed to include his registration number.  Therefore, the Office will treat it only as a transmittal letter.  See 37 CFR 1.76(e).  Inventorship has not been set by this document and any foreign priority or domestic benefit claims contained therein are ineffective.  See 37 CFR 1.55 or 37 CFR 1.78.  Applicant can submit another ADS that is proper.  It must be properly signed by a party under 37 CFR 1.33(b), and be signed in compliance with 37 CFR 1.4(d).

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this decision may be directed to Paralegal Specialist Selena Hamilton at (571) 272-8825.  


/JONYA SMALLS/Lead Paralegal Specialist, OPET                                                                                                                                                                           


    
        
            
    

    
        1 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).